
	
		I
		112th CONGRESS
		1st Session
		H. R. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Connolly of
			 Virginia (for himself and Mr.
			 Tonko) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny a
		  deduction for removal costs and damages for which taxpayers are liable under
		  the Oil Pollution Act of 1990.
	
	
		1.Denial of deduction for
			 removal costs and damages for oil spills
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Expenses for
				removal costs and damages relating to oil spill liabilityNo deduction shall be allowed under this
				chapter for any amount paid or incurred with respect to any costs or damages
				for which the taxpayer is liable under section 1002 of the Oil Pollution Act of
				1990 (33 U.S.C.
				2702).
					.
			(b)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 280I. Expenses for removal costs and damages relating to
				oil spill
				liability.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any liability arising after December 31, 2009.
			
